Citation Nr: 0631366	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  05-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty June 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision rendered by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

The social and occupational impairment from the veteran's 
service-connected PTSD more nearly approximates total 
impairment than deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that the evidence currently of 
record is sufficient to establish the veteran's entitlement 
to a 100 percent schedular evaluation.  Therefore, no further 
development of the record is required under the VCAA.  
Although the veteran has not been provided notice with 
respect to the effective-date element of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the originating agency will have the opportunity to 
provide the veteran with notice concerning the effective-date 
element of the claim before it assigns the effective date for 
the increased rating.  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a January 2003 statement, the veteran's supervisor at the 
Delaware Department of Transportation noted that the veteran 
had been increasingly agitated toward coworkers.  He appeared 
particularly lethargic while performing his jobs.  His rate 
of absences had been significantly higher than his coworkers, 
and his mood seemed lower over the past year.  It was felt 
that the veteran would not be able to remain employed without 
psychiatric treatment.  

In support of his claim, the veteran obtained a March 2003 
statement from Dr. J. P. Kurtz, a private psychologist.  Dr. 
Kurtz wrote that the veteran suffered from dysthymia, 
obsessive compulsive disorder, and PTSD related to his 
Vietnam service.  The veteran experienced panic attacks and 
seasonal exacerbations of his symptoms, especially 
depression, low mood, and anhedonia.  He continued to take 
psychotropic medication.  The veteran's symptoms resulted in 
an increased rate of absenteeism at work over the past 12 to 
18 months.  

The veteran was afforded a VA psychiatric examination in 
April 2003.  He reported frequent stomach discomfort that he 
attributed to anxiety.  While the veteran denied inpatient 
psychiatric treatment, he reported monthly therapy with a 
private psychologist.  He received outpatient treatment 
through VA.  The veteran had worked for 34 years in 
construction prior to his retirement in January 2003.  He 
reported that he was unable to work well with authority and 
had both verbal and physical altercations with people at his 
job.  Prior to retirement, he missed many days of work due to 
anxiety leading to panic and depression.  He had entertained 
violent fantasies of shooting people or cutting them with 
knives, but had never acted on those thoughts.  Watching 
coverage of the war in Iraq had clearly increased the 
frequency of his PTSD symptoms.  While he visited his father 
occasionally, he rarely had contact with his children who 
lived with his ex-wife.  He denied having any friends.  He 
complained of sleep disturbance and reported waking up 
kicking and sweating.  He napped one to two hours per day due 
to his night time sleeping deficiency.  He had lost interest 
in what were previously enjoyable activities including 
motorcycle riding and shooting pool.  He often had 
flashbacks.  He described a frightening dissociative episode.  
He reported past fits of rage in which he had torn furniture.  
In addition to fighting on the job, he had fought others 
outside of work and had been placed on probation in the past.  
He was easily startled by sudden loud noises and had a poor 
appetite.  He admitted to frequent suicidal ideas and had 
clear thoughts of running into a tree at high speed shooting 
himself.  

The examiner noted that the veteran was angry due to a delay 
in the examination, but the anger was not disproportionate to 
the situation.  The veteran was neat and appropriate in 
appearance, and the examiner indicated that his appearance 
and hygiene were adequate.  He was fully alert and oriented 
throughout the interview.  His mood was anxious, and his 
affect was bland.  His speech was clear and relevant, and 
there was no flight of ideas or loss associations.  His 
concentration was good as was his long term memory; however, 
his short term memory appeared to be impaired.  He appeared 
to possess at least average intelligence.  He had a history 
of poor impulse control and violent behavior.  His insight 
was considered fair, but his judgment was poor.  He denied 
experiencing auditory or visual hallucinations.  Chronic 
severe PTSD was diagnosed.  A Global Assessment of 
Functioning Score (GAF) of 42 was assigned.  The examiner 
noted that the veteran was basically isolating and trying to 
avoid contact with people when possible.  As the veteran was 
bored at home, the examiner encouraged him to seek "part-
time minimally stress related work."  

In a May 2003 statement, Dr. Kurtz noted that the veteran had 
recently experienced some episodes of panic.  The veteran was 
noted to have chronic mental and emotional disorders which 
were not likely to remit.  It was noted that his emotional 
condition had caused "serious impairment in his performance 
as an employee" in the past.  It was hoped that continued 
medical management with anti-depressants along with 
psychotherapy would help prevent deterioration of his 
condition.  

In a statement dated in February 2006, Dr. Y. K. Baker, a 
private psychiatrist, noted that she had been treating the 
veteran since January 2005 with medication management and 
intermittent psychotherapy.  The veteran was diagnosed with 
major depressive disorder, recurrent, severe; generalized 
anxiety disorder; panic disorder, severe attention 
deficit/hyperactivity disorder; and PTSD.  It was noted that 
the veteran had not been able to work for 3 years as a result 
of PTSD and depression related to PTSD.  He was noted to have 
continued and increasing symptoms of PTSD with increased 
anger outbursts, nightmares, flashbacks, sleep disturbances, 
increased hypervigilance, and being easily "spooked."  He 
also had an increase in depressive symptoms with more 
suicidal and homicidal ideations, but with no present plans.  
He was isolating himself more and did not want to be around 
people.  Dr. Baker opined that the veteran was unable to work 
in any type of job secondary to his psychiatric condition.  
He was not able to focus, concentrate, take orders, remember 
instructions, or set and complete tasks.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is warranted for PTSD if it is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

After a review of the evidence, the Board finds that a 
disability evaluation of 100 percent is warranted.  In this 
regard, the Board notes that the evidence shows that the 
veteran experiences severe anxiety.  The GAF score of 42 
assigned by the April 2003 VA examiner is indicative of 
serious social and occupational impairment.  Total occupation 
impairment is indicated by Dr. Baker, who recently opined 
that the veteran is unable to perform any type of employment.  
The evidence also indicates that the veteran had been violent 
in the workplace prior to his retirement.  While lacking 
present intent, he has had suicidal thoughts.  With regard to 
social impairment, the veteran is isolative and has reported 
that he maintains no friendships.  His only social contact is 
with his father and he does not have regular contact with his 
children.  

In light of the foregoing, the Board finds that the level of 
disability manifested by the veteran's PTSD more nearly 
approximates the total social and occupational impairment 
required for a 100 percent rating than the deficiencies in 
most areas contemplated by a 70 percent evaluation.  
Accordingly, a 100 percent disability rating is warranted for 
the veteran's PTSD.


							(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the criteria governing the award of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


